           Case 3:20-cv-00556-SDD-RLB       Document 9    04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

ANDREWS
                                                                    CIVIL ACTION
VERSUS
                                                                    20-556-SDD-RLB
LMNGSTON PARISH
DETENTION CENTER

                                        RULING

        The Court has carefully considered the Comp!aint\ the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated March 22, 2021, to which an objection3 was filed and

also reviewed.


        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that this action is dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.

        Judgment will be entered accordingly.

                                                 M
        Signed in Baton Rouge, Louisiana on April W, 2021.



                                                             ^
                                     CHIEF JUD^SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA



1 Rec. Doc. 1.
2 Rec. Doc. 7.
3 Rec. Doc. 8.
